El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
Aboy, Vidal & Co. entabló acción en la Corte Municipal de San Juan contra Arturo Gallardo, y obtuvo mandamiento de embargo dirigido al márslial de la Corte Municipal de Carolina, quien practicó la traba en cierto ganado en ese municipio. Doña Dolores Herrero reclamó la propiedad em-bargada, y al presentar los documentos acostumbrados ob-tuvo la posesión de la misma. El mársbal, en vez de ar-chivar esos documentos en la Corte Municipal de Carolina, los remitió con su diligenciamiento a la de San Juan. El secretario de la Corte Municipal de San Juan entonces no-tificó a la reclamante y a las partes en el pleito original que los papeles habían sido radicados en esa corte. Luego el juez de la Corte Municipal de San Juan ordenó que se formali-zara la cuestión por escrito, y concedió a la reclamante diez días para presentar su petición. La reclamante no hizo ges-*341tión posterior alguna. Más tarde su instancia fue desesti-mada por abandono.
La corte de distrito desestimó una apelación por frívola, porque, en ausencia de alegaciones en la corte municipal, nada había sobre qué basar un juicio de novo.
La sección 3 de la “Ley para reglamentar las apelaciones contra sentencias de las cortes municipales en pleitos civiles”, (Estatutos Revisados, sección 5334) lee en parte así:
“. . . . Al anunciarse la vista de la apelación el tribunal, a instancia del apelante revisará y tomará en consideración cuales-quiera providencias, resoluciones o autos por los cuales se creyere aquél perjudicado. Resueltas que fueren estas cuestiones, se pro-cederá a la vista de la causa, a menos que la corte estimare que la demanda o contestación está sujeta a excepción previa, y en tal caso, la corte, a su arbitrio, podrá permitir que se enmiende dicba de-manda o contestación. Una vez dispuesto el pleito para la vista, se tramitará como nuevo juicio. ...”
Bajo esta sección, creemos que la corte de distrito tiene poder para oír y determinar cualquier cuestión de derecho dirigida a la jurisdicción de la corte, y para revocar la sen-tencia de esa corte por falta de jurisdicción, sin necesidad de un juicio de novo. Este punto no se presentó ni decidió en Muriente v. Terrasa, 22 D.P.R. 738, citado por el juez de distrito. Es bueno agregar que ninguna cuestión de tal na-turaleza se suscitó bien en la corte municipal o en la de dis-trito, pero la apelante no estaba obligada a exponer el fun-damento de su recurso antes de que el caso fuera llamado en la corte de distrito.
La apelante sostiene ahora que la Corte Municipal de San Juan carécía de jurisdicción para juzgar la cuestión del título a los bienes embargados en otro municipio. El caso de Insular Motor Corporation v. La Corte de Distrito, 41 D.P.R. 126, parece ser decisivo de esta cuestión. De todas formas, la corte de distrito erró al desestimar por frívola la apelación procedente de la corte municipal.

Debe revocarse la sentencia apelada.